DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 17 October 2020, in the matter of Application N° 14/767,925.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application is being examined under the pre-AIA  first to invent provisions.
Claim 26, 27, 29, 31, and 37 have been canceled.  No claims have been added.
Claims 21, 36, and 38 have been amended.  Several of the amendments to the independent claims find support in the canceled limitations.  The remainder of the limitations newly presented in the claims are supported by Applicants’ remarks.
No new matter has been added.
Thus, claims 21-25, 30, 33-36, and 38-40 now represent all claims currently under consideration.

Information Disclosure Statement
One new Information Disclosure Statement (IDS) filed 4 January 2021 is acknowledged and has been considered.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 13 August 2020 since the art which was previously cited continues to read on the amended and previously recited limitations.
Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-25, 30, 33-36, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cothias et al. (FR 2 926 989 A1; Machine Translation attached) [emphasis added to reflect canceled claim].

Said copolymer is recited further as comprising: 1) from 10-95 mol% of units of Formula A:

    PNG
    media_image1.png
    85
    188
    media_image1.png
    Greyscale
, and
from 5-90 mol% of units of Formula B:

    PNG
    media_image2.png
    112
    225
    media_image2.png
    Greyscale
.
The claim has additionally been amended to recite that the total amount of the at least one vinylformamide/vinylformamine copolymer ranges from about 0.1% to about 5% by weight, relative to the total weight of the composition; wherein the total amount of the at least one nonionic fixing polymer ranges from about 0.5% to about 5% by weight, relative to the total weight of the composition; wherein the total amount of the at least one cationic surfactant ranges from about 0.15% to about 0.375% by weight, relative to the total weight of the composition; and at least one oil.
Claim 22-25 recite amount limitations directed to the copolymer and its components.    Claim 30 recites compositional limitations for the cationic surfactant component.  Claim 33 recites that the composition further comprises water in an amount ranging from 10-98 wt% of the composition.  Claim 34 recites that the composition comprises less than about 5% by weight of anionic and nonionic surfactants.  Claim 35 recites compositional and amount limitations for the propellant.
Claim 38 recites a “cosmetic set” for shaping keratin fibers, capable of forming a volume-expanded composition, the set comprising the above composition of claim 21 and a volume-expanded composition dispenser, configured to deliver the composition in the form of a volume-expanded composition.  Claim 39 recites that the dispenser is an aerosol dispenser further comprising at least one propellant gas and claim 40 recites that the dispenser produces a foam.
Claim 36 recites a treatment process for the hair, comprising applying the composition of claim 21 to the hair and optionally rinsing the hair after an optional leave-in time.
Mathonneau teaches and suggests the claimed composition and method.  The composition recited in claim 21 is taught by claims 1 and 24 of the reference with the former teaching a cosmetic composition comprising the instantly claimed copolymer, sub-formulae (A) and (B) and their respective mol percentage ranges and the presence of one or more polymers selected from anionic and nonionic polymers.
The practiced composition is additionally taught as containing less than 5 wt% (e.g., 0 wt%) in total of anionic and/or non-ionic surfactants.  Claim 24, however, teaches that the composition will additionally comprise from 0.01% to 10% by weight of cationic surfactant(s), relative to the total weight of the composition.
The vinylformamide/vinylformamine copolymer limitations recited in claims 22-25 are considered to be taught by claims 2-7 of the reference.  Examples 1 and 2 of the reference more narrowly disclose the compounds as being present in respective amounts of 6% and 4% by weight of the composition, thereby meeting the limitations of the claim.
Cationic surfactants are additionally defined in the reference (see attached translation; Description; pg. 10, last full paragraph to pg. 14, first full paragraph).  Therein, the reference narrows the teachings of claim 24 such that the cationic surfactant is present in a preferred amount ranging from 0.05-4% by weight of the composition.  Particular (preferred) species of cationic surfactant disclosed in the reference include: behenyltrimethylammonium chloride and cetyltrimethylammonium chloride (see attached translation; Description; paragraph bridging pp. 10-11, pg. 11). 
Claims 1 and 15 provide compositional disclosure for the nonionic “fixing” polymer in claims 21, 28, 36, and 38.  Therein, the recited species are expressly disclosed in claim 15.  Claims 18 and 19 of the reference teach that the nonionic polymer is present in the composition in an amount ranging from about 0.1% to about 20% by weight of the total composition.  Example 2 is noted as disclosing polyvinylpyrrolidone (aka Luviskol® K90) being used in an amount of 2% by weight of the composition.
Regarding the amended weight ratio of the total amount of the cationic surfactant to the total amount of non-ionic “fixing” polymer, the Examiner notes that while the invention has been narrowed at the level of the independent claims to include the ratio, the recited ratio range has not changed and remains about 0.01:1 to about 2:1.
Having considered the totality of the teachings of Mathonneau, the Examiner again concedes that a weight ratio of the cationic surfactant to nonionic polymer is not expressly disclosed.  However, a person of ordinary skill in the art at the time of the instant invention would have been well adept at ascertaining such a ratio, particularly as preferred weight ranges and/or amounts are disclosed for each component.
As discussed above, the cationic surfactant is taught as being used in the invention in a particularly preferred amount ranging from 0.05-4% by weight of the composition (see Description, pg. 14, end of the first full paragraph).  The nonionic polymer on the other hand is disclosed as most preferably ranging from 1-10% by weight of the composition (see Description, pg. 8, first full paragraph).  Examples 1 and 2 respectively narrow this teaching to 6% and 4% by weight of the composition.
Thus, the Examiner concludes that the preferred teachings of Mathonneau would provide adequate guidance to the ordinarily skilled artisan in achieving the instantly claimed ratio of components.  As is discussed on page 17 of the Description, the practiced compositions are advantageously used for the cosmetic treatment of hair, and, in particular, they can be used for styling the hair (e.g., shaping and/or fixing a hairstyle).  Especially preferred uses of the practiced compositions seek to simultaneously style and condition the user’s hair.
Therefore, the invention recited in claims 21, 36, and 38, as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the inventions were made, absent a clear showing of evidence to the contrary.
The limitations of claim 33 are considered to be met by the aforementioned Examples which disclose water being present in an amount which “q.s. to 100%.”  That is the balance of the formulation is water, which in the case of Examples 1 and 2, is respectively 92% and 92.5% of the formulation.
The propellant limitations recited in claim 35 are taught, for example by claim 26 which discloses that the practiced compositions will contain one or more propellants.  Propellants are discussed further in the Description (see pg. 16, middle two paragraphs).  The discussion of additives in the following paragraph indicates that any of the disclosed additives may be used in an amount ranging from 0-50% by weight of the composition.  Such is considered to teach that they are not only optional, but also that a propellant additive may be represented by said range.
The same passage referenced in the preceding paragraph is additionally considered to teach the limitations recited in claim 39 whereby the use of a propellant is indicative of an aerosol dispensing device.
Lastly, the limitations recited in claim 40 are considered to be met by such teachings as claim 28 (see also Description pp. 16-17, bridging paragraph on pg. 16). 
Based on the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ response to the rejection of claims 21-25, 30, 33-36, and 38-40 under 35 USC 103(a) as being unpatentable over the teachings of Cothias et al. have been fully considered but they are not persuasive.
Applicants traverse the rejection on the basis of the amendments to the composition and again refer to the Rule 132 Affidavit submitted 12 December 2018 as a showing of evidence of criticality which reflect the purported beneficial results of the claimed compositions and methods.  As reviewed, the only difference between the inventive composition (A) and the comparative composition (B) is the presence of a cationic surfactant in an amount which is representative of the newly presented range.
Applicants conclude that analysis of the difference between the two compositions in the declaration that the inventive composition provides a surprising and smoother feel than one which does not contain a cationic surfactant.
It is Applicants’ position that Cothias fails to reflect this property in its practiced compositions.
The Examiner respectfully submits that Applicants’ showing, though commensurate in scope with the instantly claimed composition, fails to provide compelling evidence which would overcome the rejection of record.
Having carefully reviewed the teachings of Cothias, the Examiner notes that advantages which are observed as resulting from the simply the empirical forms of the practiced compositions in Examples 1 and 2 (see pages 29-30 of the original reference) report that “[the] compositions have made it possible to obtain very good hair fixation, with excellent resistance over time and good resistance to mechanical stresses.  In addition, these compositions have been found to provide the hair with excellent cosmetic properties, particularly in terms of softness.” [emphasis added]
Thus, contrary to the assertion, the Examiner respectfully submits that the purported advantage of improved softness (aka smoother feel) is already addressed by the practiced compositions of Cothias and by using compositions which are more simple that those which are claimed.  As such, the Examiner respectfully does not agree that the instantly claimed composition provides a surprising result over that which is already disclosed in the art.
Applicants next traverse the rejection on the grounds of the “foaming” and “oil” amendments made to each of the independent claims.
The Examiner, in response, respectfully directs Applicants to the teachings of claims 28 and 21 respectively.
Applicants argue further that “Cothias is at best directed to styling gels” and “does not teach or suggest the preparation of foaming compositions with the claimed ingredients…”
The Examiner, in response, respectfully maintains that the practiced invention does teach and suggest that the compositions may be foams and that they can be delivered via aerosol (propellant) (see original reference at page 26, lines 22-34).  As discussed above, the Examiner understands that the practiced compositions will be used to provide hair conditioning as well.
Applicants’ concluding argument is that the Examples of the reference do not contain oil in them and therefore convey no motivation to produce the formulations as instantly claimed let alone with the other of the claimed agents (e.g., surfactants).
The Examiner again, notes that the composition is considered to teach and suggest Applicants’ claimed composition as discussed above and that the teachings provided in the claims (i.e., claims 21 and 28, etc.) provide ample motivation to the person of ordinary skill to produce the claimed composition and a reasonable expectation that said composition will provide improved softness of feel to the hair to which it is applied.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims under consideration remain rejected; no claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615